Syllabus by
ALLEN, J
SCHOOLS & SCHOOL DISTRICTS
(530 B) Members of a board of education of a school district are public officers, whose duties are prescribed by law. Their contractional powers are defined by the statutory limitations existing thereon, and they have no power except such as is expressly given, or such as is necessarily implied from the powers that are expressly given.
(530 B3) The members of the board of education of a school district are not authorized to convey or transfer to private parties, without consideration, any of the property of the school district, real or personal. Hence, the acceptance by such members of the board of education of a school district of a deed providing that if at any time the premises in question shall cease to be used for school purposes, the same shall at once vest in the said grantors, their heirs and assigns forever, is not effectual to constitute a public, school building erected upon such premises with public funds a part of the realty, so that such building passes with the realty upon reversion to the heirs of the grantor.
Judgment affirmed.
Kinkade, Robinson, Jones and Matthias, JJ, concur. Marshall, CJ, dissents.